Case 5:20-cv-00380-SP Document 20 Filed 12/10/20 Page 1 of 2 Page ID #:776




 1   NICOLA T. HANNA
 2   United States Attorney
     DAVID M. HARRIS
 3   Assistant United States Attorney                           JS-6
 4   Chief, Civil Division
     CEDINA M. KIM
 5
     Assistant United States Attorney
 6   Senior Trial Attorney, Civil Division
 7
     ANNABELLE J. YANG, CSBN 276380
     Special Assistant United States Attorney
 8         Social Security Administration
 9         160 Spear St., Suite 800
           San Francisco, CA 94105
10         Telephone: (415) 977-8946
11         Facsimile: (415) 744-0134
           Email: annabelle.yang@ssa.gov
12
13   Attorneys for Defendant
14
                         UNITED STATES DISTRICT COURT
15                      CENTRAL DISTRICT OF CALIFORNIA
16                             EASTERN DIVISION
17
     DASHON JETER,                          )
18            Plaintiff,                    ) Case No.: 5:20-CV-00380-SP
19
                                            )
           vs.                              )
20                                          ) JUDGMENT FOR
21   ANDREW SAUL, Commissioner of           ) REMAND
     Social Security,                       )
22
                                            )
23                Defendant.                )
                                            )
24
                                            )
25
26         The Court having approved the parties’ Stipulation to Voluntary Remand
27   Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment
28   (“Stipulation to Remand”) lodged concurrent with the lodging of the within



                                            -1-
Case 5:20-cv-00380-SP Document 20 Filed 12/10/20 Page 2 of 2 Page ID #:777




 1   Judgment of Remand, IT IS HEREBY ORDERED, ADJUDGED AND
 2   DECREED that the above-captioned action is remanded to the Commissioner of
 3   Social Security for further proceedings consistent with the Stipulation to Remand.
 4
 5
     DATED: December 10, 2020
 6
                                           HON. SHERI PYM
 7                                         UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                             -2-
